Citation Nr: 0724831	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to Agent Orange exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  In September 2006, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

The veteran is seeking service connection for allergic 
rhinitis and for acne, to include as due to Agent Orange 
(herbicide) exposure.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA has appealed that decision to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The Court temporarily stayed the 
adjudication of cases before the Board and RO that are 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (Per curiam order).  The specific claims 
affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  The Court recently dissolved the temporary 
stay, but granted the Secretary's motion to stay such cases, 
in part.  Ribaudo v. Nicholson, No. 06-2762 (U.S. Vet. App. 
Apr. 13, 2007).  Exceptions to the stay include cases where 
motions to advance on the Board's docket have been granted, 
where the Secretary decides to order equitable relief, and 
where the Court has ordered VA to apply Haas and the 
Secretary has not appealed.  Id.  

In this case, the veteran is noted to have served in the 
United States Army, and to have received the Vietnam Service 
Medal and the Vietnam Campaign Medal.  Furthermore, the 
veteran's service medical records reflect his treatment at 
the 24th Evacuation Hospital in November 1969.  The 24th 
Evacuation Hospital was situated in Long Binh, South Vietnam.  
Here, the Board finds that the evidence clearly demonstrates 
that the veteran served in the Republic of Vietnam while on 
active duty.  As such, the veteran's claims on appeal are not 
subject to the Haas stay.  

The Board notes that the veteran is currently claiming that 
service connection is warranted for his acne, to include as 
secondary to Agent Orange exposure.  The issue of Agent 
Orange exposure and its relationship to the veteran's acne 
was not considered by the RO in a previous April 1970 rating 
decision in which the veteran's claim for service connection 
for acne was denied.  The Board notes that reliance upon a 
new etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, notwithstanding any new theory, what 
remains is an issue of entitlement to service connection for 
acne on a direct basis (encompassing any etiological theory 
advanced by the veteran), which was previously denied by the 
RO and is therefore subject to the law and regulations 
pertaining to reopening.  See 38 U.S.C.A. § 5108 (West 2002).  

Finally, in reviewing the claims file, the Board notes that 
the veteran has made arguments concerning chronic sinusitis 
and its relationship to his period of active service.  The 
Board liberally interprets the veteran's arguments as a 
raised claim for service connection for sinusitis.  As the 
claim for service connection for sinusitis has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  

(The decision below addresses the veteran's claim for service 
connection for allergic rhinitis, to include as secondary to 
Agent Orange exposure.  Consideration of the veteran's 
petition to reopen his claim for service connection for acne 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  There is no competent medical evidence that relates any 
currently diagnosed allergic rhinitis to the veteran's active 
military service, to include any presumed herbicide exposure.  


CONCLUSION OF LAW

The veteran does not have allergic rhinitis that was incurred 
or aggravated during active military service, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for 
service connection for allergic rhinitis, to include as 
secondary to Agent Orange exposure, has been accomplished.  

In this respect, through a September 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

(Parenthetically, the Board notes that in May 2005, the RO 
obtained treatment records from the VA Medical Center (VAMC) 
in Topeka, Kansas, dated from May 2003 to May 2004.  The RO 
failed to consider these records with respect to the 
veteran's claim for service connection for allergic rhinitis.  
Other than a reference to allergic rhinitis noted in an 
active problem list, the medical records do not reflect 
findings or treatment for allergic rhinitis,.  As such, the 
records are not pertinent additional evidence, at least not 
with respect to the question of whether allergic rhinitis is 
attributable to military service, and a remand for 
consideration of these records by the RO is not warranted.  
See 38 C.F.R. §§ 19.31, 19.37 (2006).)

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, in a March 2005 
letter, the veteran was requested to submit relevant evidence 
in his possession in support of his claim.  Furthermore, in 
March 2006, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  In this respect, the 
essential fairness of the adjudication of the veteran's claim 
has not been affected.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's service medical records are associated 
with the claims file as well as identified VA and private 
treatment records.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
for service connection for allergic rhinitis, to include as 
secondary to Agent Orange exposure, that need to be obtained.  

Additionally, the Board notes that once VA has been put on 
notice of an alleged medical nexus opinion by a physician, it 
is obliged to fully investigate before adjudicating the 
veteran's claim.  In this regard, VA has a duty to inform the 
veteran that he should seek a nexus/medical opinion from that 
physician in support of his claim.  At his September 2006 
hearing, the veteran testified that private physicians had 
informed him that he had classic symptoms of Agent Orange 
exposure, although neither physician had provided written 
statements regarding any such opinion.  The undersigned 
Veterans Law Judge notified the veteran of the need to submit 
written opinions from the two physicians identified.  The 
veteran testified that he did not think either physician 
would provide such written opinions, and he declined the 
opportunity for additional time to obtain such opinions.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether allergic rhinitis is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
as will be explained below, there is no indication except by 
way of unsupported allegation that allergic rhinitis may be 
associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to obtain a medical examination or medical 
opinion as to the claim.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  

The Board notes that the veteran's service medical records 
reflect his service in the Republic of Vietnam, and thus he 
is presumed to have been exposed to herbicides in Vietnam.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  

In this case, allergic rhinitis has not been found to be a 
condition associated with Agent Orange exposure.  Thus, 
service connection for allergic rhinitis on a presumptive 
basis due to Agent Orange exposure is not warranted.  The 
veteran is not precluded, however, from establishing that his 
allergic rhinitis is related to service under the provisions 
of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, 
considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.

Here, a review of the veteran's service medical records does 
not reflect findings or treatment for allergic rhinitis.  In 
particular, in a January 1970 report of medical history, the 
veteran indicated that he had not suffered from hay fever.  
Post-service medical evidence reflects a September 1986 
private treatment record in which the veteran was diagnosed 
with hay fever.  In a February 2005 VA treatment record, the 
veteran's active medical problems were noted and these 
included allergic rhinitis.  

The Board finds persuasive the lack of any in-service 
diagnosis or treatment for allergic rhinitis and/or hay 
fever, as well as the fact that no physician or other medical 
professional has linked allergic rhinitis to active service, 
to include the veteran's herbicide exposure, which is 
presumed.  Additionally, neither the veteran nor his 
representative has presented nor alluded to the existence of 
any opinion establishing a relationship between any current 
allergic rhinitis and service, to include presumed herbicide 
exposure.  Hence, the record presents no basis for a grant of 
service connection for allergic rhinitis.  

The Board notes that the veteran is competent to testify 
concerning factual matters of which he had first hand 
knowledge: that he has suffered from allergic rhinitis since 
service.  However, he is not competent to render a medical 
opinion as to the etiology of any current allergic rhinitis.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that it has not been shown 
that the veteran's allergic rhinitis is related to service.  
Furthermore, there is no objective evidence of record which 
provides a nexus between the veteran's presumed exposure to 
herbicides and his allergic rhinitis.  For all the foregoing 
reasons, the claim for service connection for allergic 
rhinitis, to include as due to herbicide exposure, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is a preponderance of the 
evidence weighing against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for allergic rhinitis is denied.  


REMAND

With respect to the veteran's petition to reopen his claim 
for service connection for acne, to include as due to Agent 
Orange exposure, at the time of the veteran's entrance onto 
active service in January 1968, a Report of Medical History 
notes the veteran's reported history of acne.  An associated 
Report of Medical Examination, noted the veteran's skin to be 
normal on clinical examination.  

During active duty service, the veteran was treated for acne 
on his back at Fort Hood, Texas.  Treatment included the use 
of Tetracycline and Fastex soap.  In a January 1970 report of 
medical examination, for purposes of separation from active 
service, the veteran's skin was reported as abnormal on 
clinical evaluation.  In this regard, the examiner noted that 
the veteran exhibited multiple erythematous papule lesions 
across his back, which were noted to be acne.  

The veteran filed his original claim for service connection 
for acne in January 1970.  In an April 1970 rating decision, 
the RO determined that the veteran's acne had pre-existed 
service and had not been shown to have increased in severity 
during service.  The veteran was provided notice of the 
denial of his claim but did not perfect a timely appeal.  In 
a December 1973 written statement, the veteran informed the 
RO that he wished to reopen his claim for service connection 
for acne.  At that time, the veteran identified having 
received treatment for his skin at the Topeka VAMC.  In a 
January 1974 letter, the RO notified the veteran of his need 
to submit new and material evidence and that such evidence 
would need to show that the veteran's acne had been 
aggravated by his military service.  The RO also informed the 
veteran that reports of treatment for his skin condition 
after service would not be new and material evidence that his 
skin condition was aggravated by service.  

When he filed his claim to reopen in June 2003, the veteran 
contended, in part, that he suffered from cystic acne 
resulting from exposure to Agent Orange.  In subsequent 
written arguments and testimony, the veteran reported that 
his acne had been bad enough in service that the medics 
contemplated transferring him out of Vietnam.  He indicated 
that he had had teenage acne problems but that over in 
Vietnam the acne progressed into cystic boils and that 
medical personnel had a difficult time controlling it.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); see also 38 C.F.R. 
§ 3.304(b) (2005); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United 
States Court of Veterans Appeals (Court) (Since renamed the 
United States Court of Appeals for Veterans Claims) held that 
records generated by VA facilities that may have an effect on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  As noted above, the veteran has identified that he 
was treated at the Topeka VAMC for his skin in early 1970 
after separating from active service.  Any such records may 
be relevant to the veteran's claim on appeal for acne, and 
may serve, when considered alongside the remaining record, to 
reopen the claim.  Therefore, an attempt should be made to 
obtain any available medical records from the Topeka VAMC in 
1970 associated with the veteran's treatment for his 
skin/acne.  Id.; Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).  

Likewise, based on any findings reported in any records 
obtained from the Topeka VAMC, consideration should be given 
to scheduling the veteran for a VA examination if such an 
examination is warranted.  The Board notes that given the 
standard of the regulation, the duty to obtain a medical 
examination or medical opinion is dependent on whether new 
and material evidence to reopen the veteran's claim has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

Additionally, evidence submitted in connection with the 
veteran's petition to reopen his claim for service connection 
for acne does not reflect treatment for acne, to include 
cystic acne.  In this regard, Topeka VAMC treatment records 
note a problem list of conditions which includes "sebaceous 
cyst", apparently first identified and/or treated in 2002.  
The problem list does not include any reference to acne or 
cystic acne.  A November 2004 treatment record reflects a 
diagnosis of "epidermal inclusion cyst."  In a report of 
April 2005 VA examination, for the purpose of evaluating the 
veteran's service-connected diabetes mellitus, the examiner 
performed a physical examination.  The veteran's skin was 
noted as intact, without rashes, lesions, or breakage.  No 
reference to acne or cystic acne was made by the examiner.  
Therefore, the veteran and his representative should be 
invited to submit any additional medical evidence in support 
of the veteran's claim, in particular, medical evidence of 
treatment for acne and of current disability.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
veteran's petition to reopen his claim for service connection 
for acne.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Any available medical records from 
the Topeka VAMC associated with the 
veteran's treatment in 1970 for a skin 
condition, to include acne, should be 
obtained.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities should be followed.  All 
records and/or responses received should 
be associated with the claims file.

2.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The letter should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  
In particular, the veteran should be 
invited to submit or identify post-
service medical evidence of a diagnosis 
or treatment for acne.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's petition to reopen his claim 
for service connection for acne should be 
readjudicated.  If it is found that the 
veteran's claim warrants reopening, 
consideration should be given to 
scheduling the veteran for a VA 
examination, if such an examination is 
warranted.  Any such examination should 
include the examiner's opinion as to 
whether it is as least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
acne condition had its onset in or was 
made permanently worse (beyond natural 
progression) during, the veteran's active 
military service.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


